DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, 5-6, 8-11, 13, 15-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhang et al. US (2020/0178231). 

Regarding Claim 1, Zhang discloses a method comprising: receiving, by a wireless transmit/receive unit (WTRU) (see Fig. 1 i.e., terminal 110 & Para [0083]), a beamformed physical control channel (see Fig. 5 i.e., PDCCH is a “beamformed physical control channel”) using a first beamformed pilot signal (see Fig. 5 i.e., DMRS (i.e., “first beamformed pilot signal”) in section X), (see Fig. 1 & Para’s [0004] i.e., beamforming technology is used…A terminal can obtain a receiving beam in a beam scanning manner. A base station can alternatively indicate the receiving beam to the terminal,. In this way, the terminal can obtain a precise receiving beam based on the receiving beam indicated by the base station   [0085-0086] i.e., Based on the foregoing communications system, a network device may transmit downlink control information to the terminal over a PDCCH, and transmit user data to the terminal over a PDSCH, [0087] i.e., The PDCCH includes a demodulation reference signal (DMRS) (i.e., “first beamformed pilot signal”), [0089] i.e., The PDCCH receiving information (i.e., “beamformed physical control channel”) is used to enable the terminal to receive the PDCCH…The receiving information may be one type of the following: receiving beam information (i.e., “beamforming”)…The receiving information is used to assist in describing beamforming information (i.e., “beamforming”) at a receive end of the terminal and a receiving process, [0090] i.e., The receiving beam information is used to indicate a corresponding receiving beam, and the receiving beam information is index information of the receiving beam, [0095] i.e., beamforming, [0148] i.e., the terminal 110 demodulates the PDCCH to obtain the first DCI…first DCI obtained through demodulation, & [0151-0153] i.e., PDCCH receiving beam 1 (i.e., “beamformed physical control channel”), [0152-0153] i.e., a time period x is a PDCCH decoding delay period of the terminal (i.e., PDCCH received)…In a downlink transmission process, the terminal receives the PDSCH in the time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH…corresponding channels need to be demodulated by using different DMRSs (i.e., includes first DMRS (i.e., “first beamformed pilot signal”) in time period x)). 

wherein the beamformed physical control channel includes an indication of a beam for a physical shared channel, (see Fig. 5 & Para’s [0148] i.e., The terminal 110 demodulates the PDCCH to obtain the first DCI, and based on the indication information of the PDSCH receiving beam in the first DCI, uses a PDSCH receiving beam 1 to receive data transmitted over a PDSCH, [0152] i.e., In a downlink transmission process, the terminal receives the PDSCH in the time period x by using the PDCCH receiving beam 1, and receives the PDSCH in the time period y by using the PDSCH receiving beam (i.e., “indication of a beam for physical shared channel”) indicated by the DCI obtained through decoding based on the PDCCH & [0153] i.e., Because two parts of the PDSCH use different receiving information (for example, as shown in Fig. 5, the beam identical to the PDCCH receiving beam 1 is used in the time period x, and the PDSCH receiving beam (i.e., “indication of a beam for physical shared channel”) indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs)

wherein the indicated beam of the physical shared channel and a beam of the beamformed physical control channel are different, (see Fig. 5 time period X is a PDCCH decoding delay period which uses PDCCH receiving beam 1 which is different from the indicated beam used for the PDSCH in time period y & Para’s [0088-0090] i.e., The PDSCH receiving information is used to enable the terminal to receive the PDSCH. The PDCCH receiving information is used to enable the terminal to receive the PDCCH. The receiving information may be one type of the following information: receiving beam information…The receiving beam information is used to indicate a corresponding beam, and the receiving beam information is index information of the receiving beam & [0151-0152] i.e., PDCCH receiving beam 1 used within the PDCCH decoding delay period in time period X (i.e., “beam of the beamformed physical control channel”) & [0153] i.e., “Because two parts of the PDSCH use different receiving information” (i.e., different receiving information means different receiving beam information used for PDSCH in time period y than the PDCCH receiving beam used in time period X) “(for example, as shown in Fig. 5, the beam identical to the PDCCH receiving beam 1 is used in the time period x, and the PDSCH receiving beam” (i.e., “indicated beam of the physical shared channel”) “indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs”).

and receiving, by the WTRU (see Fig. 1 i.e., terminal 110 & Para [0083]) based on the indicated beam (see Para’s [0152-0153] i.e., In a downlink transmission process, the terminal receives the PDSCH in time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH), the physical shared channel using a second beamformed pilot signal, (see Fig. 5 i.e., Additional DMRS (i.e., “second beamformed pilot signal”), Para’s [0018] i.e., additional DMRS (i.e., “second beamformed pilot signal”), [0087], [0152] i.e., the terminal receives the PDSCH in the time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH & [0153] i.e., Because the two parts of the PDSCH use different receiving information…the PDSCH receiving beam indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs (i.e., includes using a “second beamformed pilot signal” such as additional DMRS in time period y for demodulation of the corresponding PDSCH in time period y).   

Regarding Claims 3 and 13, Zhang discloses the method and WTRU of claims 1 and 11, wherein the WTRU is configured with a set of beamformed physical control channels to monitor for its radio network temporary identifier (RNTI), (see Fig. 5 i.e., set of beamformed PDCCH’s in the beginning of time period X may be configured for the terminal & Para [0086] i.e., Pieces of DCI of different terminals are distinguished through radio network temporary identifiers (RNTI) corresponding to the terminals. For example, cyclic redundancy check (CRC) of DCI of a terminal is scrambled by using an RNTI of the terminal, [0139] i.e., RNTI of the terminal, & [0152-0153] i.e., time period x is a PDCCH decoding delay period (i.e., includes a set of PDCCH’s) of the terminal…DCI obtained through decoding based on the PDCCH) 
 
Regarding Claim 5, Zhang discloses the method of claim 1, further comprising receiving, by the WTRU, a physical control channel including an index (see Para’s [0015], [0035] i.e., the PDCCH receiving information is a reference signal resource index, [0041], [0045], & [0090]) and determining, by the WTRU, pilot (see Fig. 5 i.e., DMRS & Para’s [0035],[0041] i.e., reference signal (i.e., “pilot”) resource index & [0152-0153]) and layer assignments for the physical shared channel, (see Para [0173] i.e., The baseband processing part is configured to implement processing of transmitted or receiving signals (i.e., signal transmission via PDSCH), such as layer mapping (i.e., “layer assignments” determined) & [0174] i.e., The terminal baseband processing part is configured to implement processing of transmitted or received signals, such as layer mapping (i.e., “layer assignments” determined) & [0152-0153] i.e., PDSCH)  

Regarding Claims 6 and 16, Zhang discloses the method and WTRU of claims 5 and 15, further comprising: receiving, by the WTRU, the physical shared channel using the determined pilot (see Fig. 5 i.e., DMRS in time period y used for demodulating and receiving PDSCH & Paras’ [0152-0153] i.e., PDSCH received in time period y…corresponding channels need to be demodulated by using different DMRSs) and layer assignment, (see Para [0173] i.e., The baseband processing part is configured to implement processing of transmitted or receiving signals (i.e., signal transmission via PDSCH), such as layer mapping (i.e., “layer assignments” determined) & [0174] i.e., The terminal baseband processing part is configured to implement processing of transmitted or received signals, such as layer mapping (i.e., “layer assignments” determined) & [0152-0153] i.e., PDSCH received in time period y…corresponding channels need to be demodulated by using different DMRSs)  

Regarding Claims 8 and 18, Zhang discloses the method and WTRU of claims 1 and 11, wherein channel state information is derived from one of the first beamformed pilot signal or the second beamformed pilot signal, (see Para’s [0093-0094] i.e., For example, the reference signal may be a channel state information reference signal (CSI-RS…measurement is performed based on the CSI-RS) & [0174] i.e., the terminal may calculate channel state information (CSI))  
Regarding Claims 9 and 19, Zhang discloses the method and WTRU of claims 1 and 11, further comprising: receiving, by the WTRU, a third beamformed pilot signal, wherein see Para [0016] i.e., In this way, the terminal can receive the PDSCH within the PDCCH decoding delay period by using the information identical to the PDCCH receiving information or identical to the SS block receiving information (i.e., “third beamformed pilot signal”), [0094] i.e., The reference signal (i.e., “pilot signal”) used above may be a CSI-RS, an SS block, or another reference signal & [0150])  

Regarding Claim 10, Zhang discloses the method of claim 1, wherein the first beamformed pilot signal and the second beamformed pilot signal are orthogonal to one another (see Fig. 5 i.e., time period X including first DMRS (i.e., “first beamformed pilot signal”) is orthogonal or perpendicular to time period y including second DMRS (i.e., “second beamformed pilot signal”) & Para’s [0152-0153] i.e., DMRSs of corresponding channels), wherein the first beamformed pilot signal is a broadcast signal, (see Fig. 5 i.e., Front loaded DMRS in time period x & Para’s [0153] i.e., DMRSs & [0173-0174] i.e., The network device or terminal is configured to implement processing of transmitted or received signals using a physical broadcast channel may result in the first DMRS (i.e., “first beamformed pilot signal”) being transmitted as a broadcast signal on a physical broadcast channel).   

Regarding Claim 11,  Zhang discloses a wireless transmit/receive unit (WTRU) (see Fig. 1 i.e., terminal 110 & Para [0083]) comprising: a receiver (see Fig. 1 i.e., terminal 110 includes a receiver for receiving signals & Para [0174]) configured to receive a see Fig. 5 i.e., PDCCH is a “beamformed physical control channel”) using a first beamformed pilot signal (see Fig. 5 i.e., DMRS (i.e., “first beamformed pilot signal”) in section X), (see Fig. 1 & Para’s [0004] i.e., beamforming technology is used…A terminal can obtain a receiving beam in a beam scanning manner. A base station can alternatively indicate the receiving beam to the terminal,. In this way, the terminal can obtain a precise receiving beam based on the receiving beam indicated by the base station   [0085-0086] i.e., Based on the foregoing communications system, a network device may transmit downlink control information to the terminal over a PDCCH, and transmit user data to the terminal over a PDSCH, [0087] i.e., The PDCCH includes a demodulation reference signal (DMRS) (i.e., “first beamformed pilot signal”), [0089] i.e., The PDCCH receiving information (i.e., “beamformed physical control channel”) is used to enable the terminal to receive the PDCCH…The receiving information may be one type of the following: receiving beam information (i.e., “beamforming”)…The receiving information is used to assist in describing beamforming information (i.e., “beamforming”) at a receive end of the terminal and a receiving process, [0090] i.e., The receiving beam information is used to indicate a corresponding receiving beam, and the receiving beam information is index information of the receiving beam, [0095] i.e., beamforming, [0148] i.e., the terminal 110 demodulates the PDCCH to obtain the first DCI…first DCI obtained through demodulation, & [0151-0153] i.e., PDCCH receiving beam 1 (i.e., “beamformed physical control channel”), [0152-0153] i.e., a time period x is a PDCCH decoding delay period of the terminal (i.e., PDCCH received)…In a downlink transmission process, the terminal receives the PDSCH in the time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH…corresponding channels need to be demodulated by using different DMRSs (i.e., includes first DMRS (i.e., “first beamformed pilot signal”) in time period x)). 

wherein the beamformed physical control channel includes an indication of a beam for a physical shared channel, (see Fig. 5 & Para’s [0148] i.e., The terminal 110 demodulates the PDCCH to obtain the first DCI, and based on the indication information of the PDSCH receiving beam in the first DCI, uses a PDSCH receiving beam 1 to receive data transmitted over a PDSCH, [0152] i.e., In a downlink transmission process, the terminal receives the PDSCH in the time period x by using the PDCCH receiving beam 1, and receives the PDSCH in the time period y by using the PDSCH receiving beam (i.e., “indication of a beam for physical shared channel”) indicated by the DCI obtained through decoding based on the PDCCH & [0153] i.e., Because two parts of the PDSCH use different receiving information (for example, as shown in Fig. 5, the beam identical to the PDCCH receiving beam 1 is used in the time period x, and the PDSCH receiving beam (i.e., “indication of a beam for physical shared channel”) indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs)
wherein the indicated beam of the physical shared channel and a beam of the beamformed physical control channel are different, (see Fig. 5 time period X is a PDCCH decoding delay period which uses PDCCH receiving beam 1 which is different from the indicated beam used for the PDSCH in time period y & Para’s [0088-0090] i.e., The PDSCH receiving information is used to enable the terminal to receive the PDSCH. The PDCCH receiving information is used to enable the terminal to receive the PDCCH. The receiving information may be one type of the following information: receiving beam information…The receiving beam information is used to indicate a corresponding beam, and the receiving beam information is index information of the receiving beam & [0151-0152] i.e., PDCCH receiving beam 1 used within the PDCCH decoding delay period in time period X (i.e., “beam of the beamformed physical control channel”) & [0153] i.e., “Because two parts of the PDSCH use different receiving information” (i.e., different receiving information means different receiving beam information used for PDSCH in time period y than the PDCCH receiving beam used in time period X) “(for example, as shown in Fig. 5, the beam identical to the PDCCH receiving beam 1 is used in the time period x, and the PDSCH receiving beam” (i.e., “indicated beam of the physical shared channel”) “indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs”).

And the receiver (see Fig. 1 i.e., terminal 110 includes a receiver for receiving signals & Para [0174]) configured to receive, based on the indicated beam (see Para’s [0152-0153] i.e., In a downlink transmission process, the terminal receives the PDSCH in time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH), the physical shared channel using a second see Fig. 5 i.e., Additional DMRS (i.e., “second beamformed pilot signal”), Para’s [0018] i.e., additional DMRS (i.e., “second beamformed pilot signal”), [0087], [0152] i.e., the terminal receives the PDSCH in the time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH & [0153] i.e., Because the two parts of the PDSCH use different receiving information…the PDSCH receiving beam indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs (i.e., includes using a “second beamformed pilot signal” such as additional DMRS in time period y for demodulation of the corresponding PDSCH in time period y).   

Regarding Claim 15, Zhang discloses the WTRU of claim 11, further comprising: the receiver configured to receive a physical control channel including an index (see Para’s [0015], [0035] i.e., the PDCCH receiving information is a reference signal resource index, [0041], [0045], & [0090]) and circuitry (see Para [0174] i.e., terminal circuitry such as processing circuitry) configured to determine pilot (see Fig. 5 i.e., DMRS & Para’s [0035],[0041] i.e., reference signal (i.e., “pilot”) resource index & [0152-0153]) and layer assignments for the physical shared channel, (see Para [0173] i.e., The baseband processing part is configured to implement processing of transmitted or receiving signals (i.e., signal transmission via PDSCH), such as layer mapping (i.e., “layer assignments” determined) & [0174] i.e., The terminal baseband processing part is configured to implement processing of transmitted or received signals, such as layer mapping (i.e., “layer assignments” determined) & [0152-0153] i.e., PDSCH)  

Regarding Claim 20,  Zhang discloses a wireless transmit/receive unit (WTRU) (see Fig. 1 i.e., terminal 110 & Para [0083]) comprising: a receiver (see Fig. 1 i.e., terminal 110 includes a receiver for receiving signals & Para [0174]) configured to receive a beamformed physical control channel (see Fig. 5 i.e., PDCCH is a “beamformed physical control channel”) using a first beamformed pilot signal (see Fig. 5 i.e., DMRS (i.e., “first beamformed pilot signal”) in section X), (see Fig. 1 & Para’s [0004] i.e., beamforming technology is used…A terminal can obtain a receiving beam in a beam scanning manner. A base station can alternatively indicate the receiving beam to the terminal,. In this way, the terminal can obtain a precise receiving beam based on the receiving beam indicated by the base station   [0085-0086] i.e., Based on the foregoing communications system, a network device may transmit downlink control information to the terminal over a PDCCH, and transmit user data to the terminal over a PDSCH, [0087] i.e., The PDCCH includes a demodulation reference signal (DMRS) (i.e., “first beamformed pilot signal”), [0089] i.e., The PDCCH receiving information (i.e., “beamformed physical control channel”) is used to enable the terminal to receive the PDCCH…The receiving information may be one type of the following: receiving beam information (i.e., “beamforming”)…The receiving information is used to assist in describing beamforming information (i.e., “beamforming”) at a receive end of the terminal and a receiving process, [0090] i.e., The receiving beam information is used to indicate a corresponding receiving beam, and the receiving beam information is index information of the receiving beam, [0095] i.e., beamforming, [0148] i.e., the terminal 110 demodulates the PDCCH to obtain the first DCI…first DCI obtained through demodulation, & [0151-0153] i.e., PDCCH receiving beam 1 (i.e., “beamformed physical control channel”), [0152-0153] i.e., a time period x is a PDCCH decoding delay period of the terminal (i.e., PDCCH received)…In a downlink transmission process, the terminal receives the PDSCH in the time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH…corresponding channels need to be demodulated by using different DMRSs (i.e., includes first DMRS (i.e., “first beamformed pilot signal”) in time period x)). 

The receiver configured to receive an indication of a beam for a physical shared channel on the beamformed physical control channel, (see Fig. 5 & Para’s [0148] i.e., The terminal 110 demodulates the PDCCH to obtain the first DCI, and based on the indication information of the PDSCH receiving beam in the first DCI, uses a PDSCH receiving beam 1 to receive data transmitted over a PDSCH, [0152] i.e., In a downlink transmission process, the terminal receives the PDSCH in the time period x by using the PDCCH receiving beam 1, and receives the PDSCH in the time period y by using the PDSCH receiving beam (i.e., “indication of a beam for physical shared channel”) indicated by the DCI obtained through decoding based on the PDCCH & [0153] i.e., Because two parts of the PDSCH use different receiving information (for example, as shown in Fig. 5, the beam identical to the PDCCH receiving beam 1 is used in the time period x, and the PDSCH receiving beam (i.e., “indication of a beam for physical shared channel”) indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs)

wherein the indicated beam of the physical shared channel and a beam of the beamformed physical control channel are different, (see Fig. 5 time period X is a PDCCH decoding delay period which uses PDCCH receiving beam 1 which is different from the indicated beam used for the PDSCH in time period y & Para’s [0088-0090] i.e., The PDSCH receiving information is used to enable the terminal to receive the PDSCH. The PDCCH receiving information is used to enable the terminal to receive the PDCCH. The receiving information may be one type of the following information: receiving beam information…The receiving beam information is used to indicate a corresponding beam, and the receiving beam information is index information of the receiving beam & [0151-0152] i.e., PDCCH receiving beam 1 used within the PDCCH decoding delay period in time period X (i.e., “beam of the beamformed physical control channel”) & [0153] i.e., “Because two parts of the PDSCH use different receiving information” (i.e., different receiving information means different receiving beam information used for PDSCH in time period y than the PDCCH receiving beam used in time period X) “(for example, as shown in Fig. 5, the beam identical to the PDCCH receiving beam 1 is used in the time period x, and the PDSCH receiving beam” (i.e., “indicated beam of the physical shared channel”) “indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs”).

And the receiver (see Fig. 1 i.e., terminal 110 includes a receiver for receiving signals & Para [0174]) configured to receive, based on the indicated beam (see Para’s [0152-0153] i.e., In a downlink transmission process, the terminal receives the PDSCH in time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH), the physical shared channel using a second beamformed pilot signal, (see Fig. 5 i.e., Additional DMRS (i.e., “second beamformed pilot signal”), Para’s [0018] i.e., additional DMRS (i.e., “second beamformed pilot signal”), [0087], [0152] i.e., the terminal receives the PDSCH in the time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH & [0153] i.e., Because the two parts of the PDSCH use different receiving information…the PDSCH receiving beam indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs (i.e., includes using a “second beamformed pilot signal” such as additional DMRS in time period y for demodulation of the corresponding PDSCH in time period y).   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

2.	Claims 2 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. US (2020/0178231) in view of Nammi et al. US (2015/0365212). 

Regarding Claims 2 and 12, Zhang discloses the method and WTRU of claims 1 and 11, but does not disclose further comprising: receiving, by the WTRU, a radio resource control (RRC) message including an indication of a code of the first beamformed pilot signal. However the claim feature would be rendered obvious in view of Nammi et al. US (2015/0365212).

Nammi discloses receiving, by the WTRU, a radio resource control (RRC) message including an indication of a code of the first beamformed pilot signal (see Para’s [0125] i.e., The RRC message may comprise the number of probing pilots assigned (N), channelization codes of these probing pilots, and the power offsets, and/or exact powers of these pilots. In addition, the RRC message may comprise the indexes of the pilots, [0131] i.e., RRC message which informs the UE about…channelization codes of these probing pilots & [0136])

Nammi suggests the UE may report the CQI for the probing pilots based on the indication for estimating the channel quality for selecting the best M probing pilots and generating updated pilots, (see Para’s [0020], [0023], [0041], [0056], [0099-0101], & [0131]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the WTRU which receives the beamformed pilot signals as disclosed in Zhang to receive, by the WTRU, a radio resource control (RRC) message including an indication of a code of the first beamformed pilot signal such as the RRC message received by the UE as disclosed in Nammi who discloses the configured RRC message sent to the UE may comprise channelization codes assigned to respective pilot signals because the motivation lies in Nammi that the UE may estimate the channel quality and report the channel quality indicator (CQI) for the indicated probing pilots based on the RRC indication for selecting the best M probing pilots by the network in order to generate updated pilots for proper reception of the pilots at the UE. 

3.	Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. US (2020/0178231) in view of Li et al. US (2019/0261296).  

Regarding Claims 4 and 14, Zhang discloses  the method and WTRU of claims 1 and 11 including indicating resources associated with the beamformed physical control channel to the WTRU (see Fig. 5 i.e., PDCCH & Para’s [0015], [0044], & [0152-0153]) and the WTRU supports a broadcast channel (see Para’s [0173-0174] i.e., The terminal supports using a physical broadcast channel), but does not disclose further comprising: receiving a broadcast channel, by the WTRU, indicating resources associated with the physical control channel. However the claim feature would be rendered obvious in view of Li et al. US (2019/0261296).  

Li discloses receiving a broadcast channel, by the WTRU, indicating resources associated with the physical control channel, (see Para’s [0089] & [0124] i.e., The PDCCH resource is located in an OFDM symbol that carries a synchronization signal in a downlink beam direction of the terminal device, and is notified to the terminal device (for example, the PDCCH resource may be carried using higher layer signaling such as the RRC signaling, or may be transmitted through a broadcast channel).

(Li suggests the terminal knows which OFDM symbol has a corresponding location in which a corresponding downlink control signal is to be searched for, so that blind detection does not need to be performed in each PDCCH resource block, as in the prior art. Therefore, the solution simplifies blind detection and reduces power consumption of the terminal device, (see Para [0126])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the beamformed physical control channel resources allocated to the WTRU as disclosed in Zhang to receive the broadcast channel indicating resources associated with the physical control channel as disclosed in Li because the motivation lies in Li that the terminal knows which OFDM symbol has a corresponding location in which a corresponding downlink control signal is to be searched for, so that blind detection does not need to be performed in each PDCCH resource block, thus simplifying blind detection and reducing power consumption of the terminal device. 
s 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. US (2020/0178231) in view of Lundby US (2007/0177569). 

Regarding Claims 7 and 17, Zhang discloses the method and WTRU of claims 6 and 16, but does not disclose wherein the received physical shared channel includes at least two transport blocks having a different number of bits. However the claim feature would be rendered obvious in view of Lundby US (2007/0177569). 

Lundby discloses wherein the received physical shared channel includes at least two transport blocks having a different number of bits (see Para [0060] i.e., The HS-PDCCH can carry transport blocks of different sizes to better match the data payloads of the UEs. HSPDA supports 254 transport block sizes ranging from 137 bits to 27,952 bits)

(Lundby suggests the HS-PDCCH can carry transport blocks of different sizes to better match the data payloads of the UEs (see Para [0060])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the received physical shared channel disclosed in Zhang to include at least two transport blocks having a different number of bits or sizes such as in the HS-PDSCH as disclosed in the teachings of Lundby because the motivation lies in Lundby that the HS-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADNAN BAIG/Primary Examiner, Art Unit 2461